Cross appeal unanimously dismissed (see, CPLR 5511; Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, 841, Iv denied 82 NY2d 653) and amended order affirmed without costs. Memorandum: At the outset, we note that respondent James R. Pierce, Sr. appeals from an order that was superseded by an amended order. The appeal properly lies from the amended order (see, Matter of Eric D. [appeal No. 1], 162 AD2d 1051). In the exercise of our discretion, we deem the appeal as taken *691from the amended order (see, CPLR 5520 [c]; Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988).
Supreme Court properly declared invalid the designating petition of Pierce for the Republican primary election ballot for the office of Member of Congress in the 31st Congressional District. The statement of a subscribing witness pursuant to Election Law § 6-132 (2), particularly that portion setting forth the total number of signatures on a sheet of a designating petition, is “[elssential to the integrity of the petition process” (Matter of Jonas v Velez, 65 NY2d 954, 955; see, Matter of Shoemaker v Longo, 186 AD2d 979, lv denied 80 NY2d 755). Here, a number of the sheets of the designating petition contain alterations to that portion of the statement of the subscribing witness setting forth the total number of signatures on the sheet, and those alterations are neither initialed nor explained by the subscribing witness. Thus, those sheets of the designating petition containing the alterations are invalid (see, Matter of Jonas v Velez, supra; Matter of Shoemaker v Longo, supra). As a result, the designating petition contains fewer than the minimum number of signatures required to validate the petition. (Appeals from Amended Order of Supreme Court, Steuben County, Scudder, J. — Election Law.) Present — Green, J. P., Wisner, Pigott, Jr., Callahan and Boehm, JJ. (Filed Sept. 4, 1998.)